          Case 2:15-cr-00141-SPC-MRM Document 249 Filed 07/26/21 Page 1 of 1 PageID 1179

PROB 22                                                                                                       DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                TRANSFER OF JURISDICTION                                                      2:15-cr-141-SPC-MRM


                                                                                                              DOCKET NUMBER (Rec. Court)




NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                         DIVISION

Robert Fedyna                                                                Middle District of Florida       Fort Myers Division
477 Harrods Creek Road
Paris, Kentucky 40361                                                        NAME OF SENTENCING JUDGE

                                                                             The Honorable Sheri Polster Chappell
                                                                             DATES OF                         FROM                  TO
                                                                             PROBATION/SUPERVISED             07/23/2021            07/22/2024
                                                                             RELEASE:

OFFENSE

FRAUD BY WIRE - RADIO - OR TELEVISION 18:1343.F




PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE                 Middle DISTRICT OF Florida

       IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer or
supervised releasee named above be transferred with the records of the Court to the United States District Court
for the Eastern District of Kentucky upon that Court's order of acceptance of jurisdiction. This Court hereby
expressly consents that the period of probation or supervised release may be changed by the District Court to
which this transfer is made without further inquiry of this Court.*




       July 26, 2021
                                 Date                                                            Sheri Polster Chappell
                                                                                               United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE                 Easter DISTRICT OF Kentucky

      IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be
accepted and assumed by this Court from and after the entry of this order.




                            Effective Date                                                     United States District Judge
